         Case 1:16-cr-00342-SHS Document 164 Filed 07/29/20 Page 1 of 1




                               WENGER & ARLIA, ESQS.
                                ATTORNEYS AT LAW
                                   20 Vesey Street, Suite 210
                                      New York, NY 10007
                           Tel: (212) 566-6262 – Fax: (212) 608-6262




July 29, 2020

Hon. Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Richard Ochetal
    16 Cr. 342 (SHS)

Dear Judge Stein:

       As you are aware, the law firm of Wenger & Arlia Esqs. LLP has been retained to
represent the defendant, Richard Ochetal, in the above-referenced prosecution.

         The purpose of this letter is to request an Order directing US Probation Pre-Trial Services
to return Richard Ochetal and his wife’s (Mrs. Katie Ochetal’s) United States passports, via mail
to their home address at 30 Scenic Circle, Croton-On-Hudson, New York 10520.

        On September 26, 2019, Your Honor sentenced Mr. Ochetal to time served with two
years supervised release to run concurrently on all counts. To date, Mr. Ochetal has complied
with all the Orders of the Court and directives from US Probation. Mrs. Ochetal recently
discerned that US Probation Pre-Trial Services remains in possession of the aforementioned
passports. A representative from US Probation Pre-Trial Services informed Mrs. Ochetal that
there was no objection by US Probation to its release, and suggested the following letter motion
to the Court. Mr. and Mrs. Ochetal await your approval.

                Thank you for your immediate attention to this matter.

                                              Respectfully yours,

                                              John Arlia

JA:ma                                         John Arlia (JA) 6781
cc: AUSA Kimberly Ravener
